Case: 5:20-cv-02560-JRA Doc #: 18 Filed: 07/20/21 1 o0f5. PagelD #: 125

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

CSX Transportation, Inc.

Plaintiff,
CASE NO: 5:20cv2560

B&G Futures, Inc.

Defendant.

 

MOTION FOR ADMISSION PRO HAC VICE

Pursuant to L.R. 83.5(h) of the United States Courts for the Northern District of Ohio, the
undersigned, counsel for CSX Transportation, Inc., hereby moves this Honorable Court for
admission of Matthew John Hopkins to appear in this action pro hac vice and in support of this
motion, the undersigned states the following:

1. Mr. Haskins is an attorney with the firm of Cohen & Merrick P.C. which
maintains an office located at 125 Coulter Avenue, Suite 1000, Ardmore, Pennsylvania 19003.

2. Mr. Haskins is in good standing of the Bar of the Commonwealth of Pennsylvania
and New Jersey. See the Pennsylvania Certificate of Good Standing attached hereto as Exhibits
A and the Affidavit of Matthew J. Haskins affirming his good standing in the State of New
Jersey, attached hereto as B.

3. There are no pending disciplinary proceedings against him in any state or federal
court.

4, Mr. Haskins has never been censured, suspended, disbarred or denied admission or

readmission by any court.

 

 
Case: 5:20-cv-02560-JRA Doc #: 18 Filed: 07/20/21 2 of 5. PagelD #: 126

5. There have been no disciplinary proceedings instituted against Mr. Haskins or any

suspension of any license, certificate or privilege to appear before any judicial, regulatory or

 

administrative body, or any resignation or termination in order to avoid disciplinary or disbarment
proceedings.

WHEREFORE, Plaintiff, CSX Transportation, Inc., respectfully requests that this
Court grant Matthew J. Haskins admission to appear in this action pro hac vice before this Court
on its behalf,

Dated: July 20, 2021
Respectfully submitted,

/s/ Marshal M. Pitchford
Marshal M. Pitchford

DiCaudo Pitchford & Yoder

209 South Main Street, 3rd Floor
Akron, OH 44308

330-762-7477

Fax: 330-762-8059

Email: mpitchford@dpylaw.com

 
Case: 5:20-cv-02560-JRA Doc #: 18 Filed: 07/20/21 3 of 5. PagelD #: 127

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

CSX Transportation, Inc.

Plaintiff,
CASE NO: 5:20cev2560

B&G Futures, Inc. |

Defendant.

 

DECLARATION OF MATTHEW J. HASKINS IN SUPPORT OF
MOTION FOR ADMISSION PRO HAC VICE
I, Matthew J. Haskins, declare under the penalty of perjury pursuant to 28 U.S.C. § 1746,
the following:

1. I am submitting this Declaration in support of my motion for admission pro hac
vice.

2. I am an attorney with the firm of Cohen & Merrick P.C., which maintains an office
at 125 Coulter Avenue, Suite 1000, Ardmore, PA 19003.

3, I am an attorney duly admitted to practice in the court of the Commonwealth of
Pennsylvania and the State of New Jersey.

4, I was admitted to the Bar of the Commonwealth of Pennsylvania on May 4, 2017
and was issued Attorney number 323720. Certificate of Good Standing is attached hereto as
Exhibit A.

5. I was admitted to the Bar of the State of New Jersey on November 22, 2017 and
was issued Attorney number 242882017. Affidavit of Matthew J. Haskins attached hereto as

Exhibit B.

 
Case: 5:20-cv-02560-JRA Doc #: 18 Filed: 07/20/21 4 o0f5. PagelD #: 128

6. I have never been convicted of a felony.

7. I have never been censured, suspended, disbarred or denied admission or
readmission by any court.

8. There have been no disciplinary proceedings instituted against me or any
suspension or any license, certificate or privilege to appear before any judicial, regulatory or
administrative body, or any resignation or termination in order to avoid disciplinary or disbarment
proceedings.

9. I designate Attorney Marshal M. Pitchford, an active Ohio attorney in good
standing, as agent for service of process and the Northern District of Ohio as the forum for the
resolution of any dispute arising out of my admission under Local Rule 83.5(h).

WHEREFORE, I, Matthew John Haskins, hereby respectfully request from this Court an
order for admission to practice pro hac vice to appear as counsel for plaintiff, CSX Transportation,
Inc. in the above-captioned action.

Dated: July 20, 2021 Respectfully submitted,
/s/ Matthew J_ Haskins
Matthew J. Haskins
COHEN & MERRICK, P.C.
125 Coulter Avenue, Suite 1000
Ardmore, PA 19003
Tel.: (215) 609-1110

Fax: (215) 609-1117
mhaskins@freightlaw.net

 

 

 
Case: 5:20-cv-02560-JRA Doc #: 18 Filed: 07/20/21 5 o0f5. PagelD #: 129

CERTIFICATE OF SERVICE

I hereby certify that on July 20, 2021, I electronically filed the foregoing Motion for
Admission Pro Hac Vice and Exhibit A with the Clerk of Court using the CM/ECF system, which

will send notice of electronic filing to all counsel of record.

/s/ Marshal M. Pitchford
Marshal M. Pitchford

 

 

 

 
